DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 05/17/2021, in which claims 7, 12 were amended, claims 2, 10 were cancelled, claims 3-5, 16-18 were withdrawn, claim 21 was added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 7, claim 7 recites the limitation “wherein a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm.” The claim range cover an indefinite range. The specification does not provide any specific range for the shortest distance D1. Thus, the claimed range include any possible value including those that are not used by Applicant. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 7 and all claims depending therefrom were not in possession of Applicant at the time of filing.


Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “wherein a shortest distance between the side surface of the exposed region and one of the plurality of islands is not smaller than 1µm.” The claim range cover an indefinite range. It is unclear the upper limit of the range thus the scope of the claim is unclear and indefinite.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20170125640) in view of Yuh et al. (US Pub. 20120211788).

a substrate [110][paragraph [0094]]; 
a first semiconductor stack [120] formed on the substrate [110], comprising a first semiconductor layer [121], a second semiconductor layer [125] and an active layer [123] formed therebetween [paragraph [0096]-[0097]]; 
a first electrode [150] formed on the first semiconductor layer [121][paragraph [0105]]; 
a second electrode [160] formed on the second semiconductor layer [125], comprising a second pad electrode [161] and a second finger electrode [163] extending from the second pad electrode [161][paragraph [0108]-[0112]]; 
a second current blocking region [130] formed under the second electrode [160], comprising a second core region [131] under the second pad electrode [161] and a extending region [133] under the second finger electrode [163][paragraph [0101]-[0103]]; and 
a transparent conductive layer [140], formed on the second semiconductor layer [125] and covering the extending region [133] and the second core region [131] [paragraph [0104], [0110]]; 
wherein the transparent conductive layer [140] comprises a first opening [140a] having a width wider than a width of the second pad electrode [161];
wherein the second finger electrode [163] comprises a portion extending from the contour of the second pad electrode [161] and having a width wider than other portion of the second finger electrode [163], and wherein the portion of the second finger 
Kim fails to disclose in embodiment of Fig. 1, Fig. 7A-7B, 8A-8B
the transparent conductive layer does not contact the second pad electrode.
However, Kim discloses in Fig. 18C-18D and paragraph [0168] that 
the opening 140a does not include the protrusions 140p.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fig. 18C-18D into the method of Fig. 7A-7B to include the opening does not include the protrusions for the purpose of providing suitable alternative shape of the opening. 
Incorporating the shape of the opening disclosed in Fig. 18C-18D into the method of Fig. 7A-7B would result to the transparent conductive layer [140] does not contact the second pad electrode [161].
Kim et al. fails to disclose
wherein a contour of the second core region has a shape different from that of the second pad electrode.
Yuh et al. discloses in Fig. 2A, Fig. 3, Fig. 6
wherein a contour of the second core region has a shape different from that of the second pad electrode [271/371/670].
Yuh et al. further discloses in Fig. 4-Fig. 5
alternatively, a contour of the second core region has a shape same as that of the second pad electrode [471/571].


Alternatively, 
Regarding claim 1, Kim et al. discloses in Fig. 1A, Fig. 18C-18D, Fig. 12, Fig. 15 a light-emitting device, comprising: 
a substrate [110][paragraph [0094]]; 
a first semiconductor stack [120] formed on the substrate [110], comprising a first semiconductor layer [121], a second semiconductor layer [125] and an active layer [123] formed therebetween [paragraph [0096]-[0097]]; 
a first electrode [150] formed on the first semiconductor layer [121][paragraph [0105]]; 
a second electrode [160] formed on the second semiconductor layer [125], comprising a second pad electrode [161] and a second finger electrode [163] extending from the second pad electrode [161][paragraph [0108]-[0112]]; 
a second current blocking region [130] formed under the second electrode [160], comprising a second core region [131] under the second pad electrode [161] and a 
a transparent conductive layer [140], formed on the second semiconductor layer [125] and covering the extending region [133][paragraph [0104], [0110]]; 
wherein the transparent conductive layer [140] comprises a first opening [140a] having a width wider than a width of the second pad electrode [161] and does not contact the second pad electrode [161];
wherein the second finger electrode [163] comprises a portion extending from the contour of the second pad electrode [161] and having a width wider than other portion of the second finger electrode [163]
Kim fails to disclose in embodiment of Fig. 1, Fig. 18C-18D
wherein the transparent conductive layer covering the second core region;
wherein the portion of the second finger electrode comprises a first part formed in the first opening and a second part formed on the transparent conductive layer.
However, Kim discloses in Fig. 7A-7B that the size of the opening 140a can be adjusted so that the opening having a width wider than a width of the second pad electrode [161] and narrower than a width of the second core region [131]. 
Kim further discloses, the size of the opening results in 
wherein the transparent conductive layer [140] covering the second core region [131];
wherein the portion of the second finger electrode [163] comprises a first part formed in the first opening [140a] and a second part formed on the transparent conductive layer [140][Fig. 7A-7B].

Incorporating the size of the opening disclosed in Fig. 7A-7B into the method of Fig. 18C-18D would result to “wherein the transparent conductive layer covering the second core region; wherein the portion of the second finger electrode comprises a first part formed in the first opening and a second part formed on the transparent conductive layer.”
Kim et al. fails to disclose
wherein a contour of the second core region has a shape different from that of the second pad electrode.
Yuh et al. discloses in Fig. 2A, Fig. 3, Fig. 6
wherein a contour of the second core region has a shape different from that of the second pad electrode [271/371/670].
Yuh et al. further discloses in Fig. 4-Fig. 5
alternatively, a contour of the second core region has a shape same as that of the second pad electrode [471/571].


Regarding claim 6, Kim et al. further discloses in Fig. 1A, Fig. 2A, Fig. 12, Fig. 13A-13B, Fig. 14A-14B, Fig. 15, Fig. 16A-16B, Fig. 17A-17B, Fig. 34-35, Fig. 43-44
wherein a distance between an outer edge of the second core region [131] and the first opening [140a].
Kim et al. fails to disclose
the distance ranges from 1 to 10 µm.
It would have been obvious to modify Kim et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for efficient spreading electric current, to effectively suppress peeling of the second electrode pad, to yield desired BST value [paragraph [0109], [0116], [0119], [0130] of Kim et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208).
Regarding claim 7, Kim et al. discloses in Fig. 8-10 a light-emitting device, comprising: 
a substrate [101][paragraph [0076]]; 
a first semiconductor stack [110] formed on the substrate [101], comprising a first semiconductor layer [111], a second semiconductor layer [113] and an active layer [112] formed therebetween [paragraph [0077]]; 
an exposed region [110a,b] formed in the first semiconductor stack [110], comprising a side surface and a bottom comprising an upper surface of the first semiconductor layer [111][paragraph [0077]]; 
a first electrode [220 and 220-1] formed in the exposed region [110a, b] and electrically connecting to the first semiconductor layer [111], comprising a first pad electrode [220] and a first finger electrode [220-1] extending from the first pad electrode [220][paragraph [0128]]; and 
a first current blocking region [240 and 270] formed under the first electrode [220 and 220-1], comprising a plurality of islands [270] under the first finger electrode [220-1]; 

wherein the plurality of islands [270] comprises a last island which is closest to an end of the first finger electrode [220-1].
Kim et al. fails to disclose
the shortest distance is not smaller than 1 µm.
However, Kim et al. discloses in paragraph [0077] “[c]urrent spreading efficiency and a light emitting pattern of the light emitting diode may be determined depending upon the number, locations, and shapes of the exposed regions 110a, 110b.”
It would have been obvious to modify Kim et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for providing desired current spreading efficiency. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Kim et al. fails to disclose

However, Kim et al. discloses in paragraph [0145] “[a] connection distance between the lower extension 220-1 and the first conductivity type semiconductor layer 111 may be controlled by controlling a separation distance between the dots. The distance between the dots may be set in various ways instead of being limited to a particular distance.” 
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a distance between the last island and the end of the first finger electrode with respect to a shortest distance between two adjacent islands: the distance is equal to or less than or greater than the shortest distance.  Absent unexpected results, it would have been obvious to try different distances to yield suitable connection distances between the first finger electrode and the first conductivity type semiconductor layer

Regarding claims 8 and 9, Kim et al. further discloses in Fig. 8- Fig. 10 
wherein the first current blocking region [240 and 270] further comprises a first core region [240] formed under the first pad electrode [220] and the first core region [240] is separated from the plurality of islands [270];
wherein the first core region [240] has an area smaller than that of the first pad electrode [220].

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Liao et al. (US Pub. 20140175485).
Regarding claim 11, Kim et al. discloses in Fig. 8-10 a light-emitting device, comprising: 
a substrate [101][paragraph [0076]]; 
a first semiconductor stack [110] formed on the substrate [101], comprising a first semiconductor layer [111], a second semiconductor layer [113] and an active layer [112] formed therebetween [paragraph [0077]]; 
an exposed region [110a,b] formed in the first semiconductor stack [110], comprising a bottom comprising an upper surface of the first semiconductor layer [111][paragraph [0077]]; 
a first electrode [220 and 220-1] formed in the exposed region [110a, b] and electrically connecting to the first semiconductor layer [111], comprising a first pad electrode [220]; and 
a first current blocking region [240 and 270] formed on the upper surface, comprising a first core region [240] under the first pad electrode [220]; 
wherein the first pad electrode [220] contacts an area of the upper surface of the first semiconductor layer [111] outside of the first core region [240]; and 
wherein the first pad electrode [220] comprises a first side surface and the first core region [240] comprises a second side surface.
Kim et al. fails to disclose
wherein a slope of the first side surface is greater than a slope of the second side surface.

a second side surface of the underlying layer [105 or 106] includes inclined sidewall and a slope of a first side surface of an electrode [201a, 201b or 202b] is greater than a slope of the second side surface of the underlying layer [105 or 106].
Kim et al. discloses the underlying layer is the current blocking layer and the first side surface of the first electrode pad includes vertical sidewall.  
Incorporating the inclined sidewall of the underlying layer into the method of Kim would result to the first electrode pad having vertical sidewall formed on the current blocking layer having inclined sidewall and thus, a slope of the first side surface [vertical sidewall] is greater than a slope of the second side surface [inclined sidewall].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liao et al. into the method of Kim et al. to include wherein a slope of the first side surface is greater than a slope of the second side surface. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable configuration of the pad electrode and the current blocking region to reduce internal absorption, to improve the light extraction, and to reduce the possibility of total internal reflection (TIR), which help reflected light escape the surfaces of the LED [paragraph [0032] of Liao et al.]

Regarding claim 12, Kim fails to disclose 
A distance between edges of the first pad electrode and the first core region is range from 2µm to 15µm.

the distance [G1] between edges of the first pad electrode [220] and the first core region [240] can be adjusted/increased so that electric current injected into the first connection pad 220 can be more efficiently guided toward the lower extension 220-1.
It would have been obvious to modify Kim et al. to provide a distance between edges of the first pad electrode and the first core region is range from 2µm to 15µm. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for providing desired connection area between the first connection pad and the first conductivity type semiconductor layer and providing desired current spreading efficiency [paragraph [0141] of Kim et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	Regarding claim 13, Kim et al. discloses in Fig. 8-10 
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220][paragraph [0128]]; and 

a shortest distance between the first core region [240] and one of the plurality of islands [270] which is most closed to the first core region [240] is not greater than a shortest distance between two adjacent islands [270][Fig. 8].

Regarding claim 14, Kim et al. further discloses in Fig. 8-10
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220]; and 
the first current blocking region [240 and 270] further comprises a plurality of islands formed under the first finger electrode [220-1].
Kim et al. fails to disclose 
one of the plurality of islands comprises a inclined side surface and a round corner.
	Liao discloses in Fig. 1, Fig. 4
one of the plurality of islands [106] comprises a inclined side surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liao et al. into the method of Kim et al. to include one of the plurality of islands comprises a inclined side surface. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable configuration of the current blocking region to reduce internal absorption, to improve the light extraction, and to reduce the 
In addition, the ordinary artisan would have been motivated to modify Kim et al. and Liao et al. to include one of the plurality of islands comprises a round corner to improve the deposition of first electrode comprising the first finger electrode on the islands and preventing disconnection of the first finger electrode at the corner. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Kim et al. discloses in Fig. 4B-4D, paragraph [0104]-[0106] 
wherein: a part of the first core region [140] has a periphery beyond a periphery of the first pad electrode [120], and another part of the first core region [140] has a periphery behind the periphery of the first pad electrode [120].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Liao et al. (US Pub. 20140175485) as applied to claim 11 above and further in view of Kim et al. (US Pub. 20170125640), hereafter Kim640.
Regarding claim 19, Kim et al. discloses in Fig. 8-Fig. 10
a second electrode [130 and 130-1] formed on the second semiconductor layer [113] of the first semiconductor stack [110], comprising a second pad electrode [130] and a second finger electrode [130-1] extending from the second pad electrode [130][paragraph [0075], [0089]]; 

a transparent conductive layer [160], formed on the second semiconductor layer [113] and covering the extending region [130-1]; wherein the transparent conductive layer [160] comprises an opening [160a] having a width smaller than a width of the second core region.
Kim et al. fails to disclose 
the opening having the width wider than a width of the second pad electrode.
Kim640 discloses in Fig. 34, Fig. 44
the opening having the width wider than a width of the second pad electrode [161].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include the opening having the width wider than a width of the second pad electrode. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the transparent conductive layer to obtain desired BST value of the electrode pad, to 

Regarding claim 20, Kim et al. discloses in Fig. 8-Fig. 10
wherein the second finger electrode [130-1] comprises a portion extending from a contour of the second pad electrode [130] and having a width wider than other portion of the second finger electrode [130-1];
wherein the transparent conductive layer [160] comprises an opening [160a]
Kim et al. fails to disclose
part of the portion is formed in the opening.
Kim640 discloses in Fig. 7A-7B
part of the portion is formed in the opening [140a].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130], [0168] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include part of the portion is not covered by the transparent conductive layer. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20170125640) in view of Yuh et al. (US Pub. 20120211788) as applied to claim 1 above and further in view of Sano et al. (US Pat. 7982236).
	Regarding claim 21, Kim et al. fails to disclose 
wherein in a top view, the contour of the second core region comprises two linear edges forming a corner.
Yuh et al. discloses in Fig. 2A, Fig. 3-Fig. 6
The contour of the second core region has a shape different from that of the second pad electrode [271/371/670] or alternatively the contour of the second core region has a shape same as that of the second pad electrode [471/571].
Sano et al. discloses in Fig. 11A, Fig. 12
wherein in a top view, the contour of the second core region [18] comprises two linear edges forming a corner.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yuh et al. and Sano et al. into the method of Kim et al. to include wherein in a top view, the contour of the second core region comprises two linear edges forming a corner. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments about 112 issue of claim 7 on page 13-15 of the Applicant’s remarks, Examiner respectfully disagrees because of the following reasons: 
First, Applicant admitted in page 13 that “the upper limit is not provided in the specification and claim 7.” Therefore the upper limit of the range is undefined and indefinite. Applicant fails to provide any definite value for the upper limit either in the specification or in claim 7, therefore, Applicant’s argument that the upper limit of a range of not smaller than 1µm (or ≥ 1µm) is definite is not persuasive and has no support.
As stated in 112a rejection, the claimed range cover any possible upper limit value including those that are not used by Applicant at the time of the effective filling date of the invention. Thus, Applicant does not have possession of the claimed range.
As stated in 112b rejection, it is unclear and unable to define the upper limit of the claimed range thus the scope of the claim is unclear and indefinite.

Regarding Applicant’s arguments on pages 19-20 of Applicant’s remarks in which Applicant stated that “Yuh discloses the current blocking layer can improve the light extraction efficiency in "TECHNICAL FIELD OF THE INVENTION" and "SUMMARY" 

Regarding Applicant’s arguments on pages 22-23, Examiner respectfully disagree because one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kim discloses the first electrode pad having first side surface [vertical sidewall] formed on the underlying layer/the current blocking layer having second side surface. Liao et al. discloses in Fig. 1 and Fig. 4 a second side surface of the underlying layer [105 or 106] includes inclined sidewall. Liao further suggest a slope of a first side surface of an electrode [201a, 201b or 202b] is greater than a slope of the second side surface of the underlying layer [105 or 106]. Incorporating the inclined sidewall of the underlying layer as suggested by Liao into the method of Kim would result to discloses the first electrode pad having first side surface [vertical sidewall] formed on the underlying layer/the current blocking layer having second side surface [inclined sidewall] and a slope of the first side surface [vertical sidewall] is greater than a slope of the second side surface [inclined sidewall].
 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822